             Case 5:20-cv-05799-LHK Document 133 Filed 09/15/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    450 Golden Gate Avenue, Room 7-5395
     San Francisco, CA 94102
9    Telephone: (415) 436-6646
10

11   Attorneys for Defendants
12

13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
15

16
      NATIONAL URBAN LEAGUE, et al.,               Case No. 5:20-cv-05799-LHK
17
                     Plaintiff,                    DEFENDANTS’ RESPONSE TO THE
18
                                                   COURT’S DIRECTIVE DURING
19            v.                                   SEPTEMBER 15, 2020 HEARING

20    WILBUR L. ROSS, JR., et al.,
21
                     Defendants.
22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S DIRECTIVE DURING
     SEPTEMBER 15, 2020 HEARING
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 133 Filed 09/15/20 Page 2 of 3




1           Defendants respectfully submit this response to the Court’s directive during the September
2    15, 2020 hearing to provide the number of enumerators employed with the Census Bureau on
3    August 29, 2020, September 5, 2020, and September 15, 2020. That information is set forth in the
4    attached declaration of James T. Christy, Assistant Director for Field Operations in the Census
5    Bureau. Mr. Christy’s declaration also clarifies and updates information provided in paragraph 18
6    of the declaration previously submitted by Mr. Christy on this date, ECF No. 127-1.
7

8

9    DATED: September 15, 2020                           Respectfully submitted,
10
                                                         JEFFREY BOSSERT CLARK
11
                                                         Acting Assistant Attorney General
12
                                                         ALEXANDER K. HAAS
13                                                       Branch Director
14
                                                         DIANE KELLEHER
15                                                       BRAD P. ROSENBERG
                                                         Assistant Branch Directors
16

17
                                                         /s/ M. Andrew Zee
                                                         M. ANDREW ZEE (CA Bar No. 272510)
18                                                       ALEXANDER V. SVERDLOV
                                                           (New York Bar No. 4918793)
19                                                       Trial Attorneys
20                                                       U.S. Department of Justice
                                                         Civil Division - Federal Programs Branch
21                                                       450 Golden Gate Avenue, Room 7-5395
                                                         San Francisco, CA 94102
22                                                       Telephone: (415) 436-6646
23
                                                         Attorneys for Defendants
24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S DIRECTIVE DURING
     SEPTEMBER 15, 2020 HEARING
     Case No. 5:20-cv-05799-LHK
                                                    1
             Case 5:20-cv-05799-LHK Document 133 Filed 09/15/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 15th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                                       /s/ M. Andrew Zee
                                                        M. ANDREW ZEE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
